Citation Nr: 1141239	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-12 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Army from June 1967 to June 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

[The Board notes that the March 2006 rating decision states the Veteran filed a claim to reopen in October 2005.  The Veteran previously filed a claim to reopen in December 2004, which was adjudicated by a May 2005 rating decision.  At the time of the October 2005 statement, the May 2005 rating decision had not yet become final.  Furthermore, a careful reading of the October 2005 statement from the Veteran's representative shows that it is not a request to reopen his claim, but is a direct response to the May 2005 rating decision and a request for additional development (in the form of a VA examination).  In this regard, the Board finds that the current appeal stems from the December 2004 claim to reopen, and not the October 2005 statement.]

In December 2010 and in April 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In November 2010, the Veteran and his spouse submitted additional statements in support of his claim without a waiver of initial Agency of Jurisdiction (AOJ) consideration.  Because the benefits sought are being granted, these submissions do not require remand return to the AOJ for their initial review.  38 C.F.R. § 20.1304.  

In the November 2010 correspondence, the Veteran states he suffers from headaches, ringing in his ears, and behavior mood swings that he believes are the result of injuries sustained while serving in Vietnam.  He asserts that his "head & neck symptoms are some symptoms of mild Traumatic Brain Injury (TBI) because of the trauma of the Rocket explosion and shrapnel still in [his] head."  It is unclear whether he seeks to initiate additional claims of service connection by such statements; hence, the matter is referred to the AOJ for clarification and any appropriate action.
FINDINGS OF FACT

1. An unappealed March 1990 rating decision denied service connection for bilateral hearing loss essentially because there was no evidence of a hearing loss disability in service, nor was there evidence to suggest a relationship between the Veteran's current hearing loss disability and his service; a subsequent unappealed rating decision in September 1992, continued the denial.

2. Evidence received since the September 1992 rating decision includes evidence not of record at the time of that decision and raises questions about the nature and etiology of the Veteran's bilateral hearing loss; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating the claim.

3. The Veteran served in combat; it is reasonably shown that his bilateral hearing loss disability resulted from combat noise trauma and has persisted since.

4. An unappealed January 1979 rating decision denied service connection for tinnitus, left ear; a subsequent unappealed rating decision in March 1990 denied service connection for tinnitus, right ear, and continued the denial of service connection for tinnitus, left ear; the denials were based essentially on findings that tinnitus was not manifested in service, and that there was no evidence it was related to his service.

5. Evidence received since the March 1990 rating decision includes evidence not of record at the time of that decision and raises question about the nature and etiology of the Veteran's tinnitus; relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating the claim.

6. It is reasonably shown that the Veteran's tinnitus arose from noise trauma in combat, and has persisted since.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2. Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

3. New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claims.

B. Factual Background

The Veteran's original claim of service connection for tinnitus, left ear, was received in April 1978.  In various statements associated with the claim, he asserted that he had been experiencing ringing and pain in his ears ever since his service in Vietnam.  Evidence of record at that time included a DD 214, which shows that the Veteran's occupational specialty in service was Field Artillery; a DA Form 8-275-3, which shows he was awarded a Purple Heart in July 1968, and his service treatment records (STRs).  Audiometry at the time of a January 1966 service entrance examination for the U.S. Air Force revealed puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
10 (20)
Left Ear
15 (30)
0 (10)
0 (10)
0 (10)
0 (5)
25 (35)
[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

Audiometry at the time of the Veteran's U.S. Army service entrance examination in January 1967 revealed puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
0 (15)
0 (10)
0 (10)
0 (10)
10 (15)
5 (15)
Left Ear
0 (15)
0 (10)
0 (10)
10 (20)
10 (15)
0 (10)

A February 1969 narrative summary documents that the Veteran was hospitalized from August 1968 to September 1968, for injuries sustained when he was wounded in the neck and the right leg when his base camp was rocketed by the enemy in July 1968.  Treatment records associated with this report show that when the Veteran was admitted to the hospital, he complained of hearing loss from artillery.  The narrative summary notes his hearing was grossly intact.  On May 1969 service separation examination, puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
20 (35)
15 (25)
15 (25)
n/a
10 (15)
n/a
Left Ear
10 (25)
10 (20)
10 (20)
n/a
10 (15)
n/a

Apart from the aforementioned complaint of hearing loss, the Veteran's STRs are otherwise silent for any complaints, findings, treatment, or diagnoses of bilateral hearing loss and tinnitus.
On October 1969 VA examination (conducted in association with the Veteran's claim of service connection for multiple fragment wounds of the esophagus, larynx, fracture of right fibula with partial paralysis of peroneal nerve), no hearing loss was noted.  

On November 1978 VA examination, the Veteran complained of frequent ringing in his ears and of having to turn the volume up on his radios and televisions louder than normal.  He also reported serving in the field artillery for two years and being exposed to a great deal of acoustic trauma from 105 Howitzers, particularly in the left ear.  On examination, both ears showed mild external otitis involving the external canals with somewhat thickened and mild scarring in the tympanic membranes.  Air conduction on the right was superior to that on the left, with the air conduction on the left noted to be "somewhat decreased from normal."  The diagnoses were, "Possible sensorineural hearing loss, bilateral, secondary to acoustic trauma, more marked on the left," and "Tinnitus aurum secondary to acoustic trauma, bilateral and constant."

A January 1979 rating decision denied the Veteran's claim of service connection for tinnitus, left ear, essentially because his STRs and the October 1969 VA examination had been "negative for any history of deafness or tinnitus, either ear," and because his "first claim for this condition [was] in 1978, 9 years after service."  The Veteran timely filed a notice of disagreement with this decision; however, he did not perfect an appeal in the matter with a substantive appeal following the issuance of a statement of the case (SOC), and the January 1979 rating decision became final.  

In March 1990, the Veteran filed a claim of service connection for bilateral hearing loss and tinnitus, right ear, and requested to reopen his claim of service connection for tinnitus, left ear.  He reported that he had been experiencing progressive problems with his hearing loss and ringing in the ears, and stated that an ENT specialist had told him that his hearing loss was "from nerve damage caused by loud noises in the artillery."  He also reported that he had been told at discharge that he might have progressive hearing loss.  

In a March 1990 rating decision, it was noted that the Veteran's STRs showed "no findings of, complaints of, treatment of, or diagnosis of hearing loss and/or tinnitus," and that an October 1969 VA examination report indicated hearing loss was not noted.  Finding that the evidence failed to show that bilateral hearing loss and/or tinnitus were manifested in service or within the one year presumptive period following military service, the RO denied service connection for both disabilities.  The March 1990 rating decision also declined to reopen the Veteran's claim of service connection for tinnitus, left ear, finding that no new factual basis for reconsideration had been submitted.  He did not appeal this decision and it became final.  This is the most recent final decision in the matter of service connection for tinnitus.  

The Veteran subsequently sought to reopen his claim of service connection for bilateral hearing loss.  Evidence submitted in conjunction with this claim consisted of January 1990 to January 1991 VA treatment records which show that in January 1990, he complained of tinnitus with a past history of shrapnel in the left side of his head.  He was referred to an audiologist, who noted that the Veteran's tinnitus had begun approximately one year earlier.  Normal sloping to moderate sensorineural hearing loss (SNHL) in both ears was assessed, and the Veteran was referred to an ear, nose, and throat/otolaryngology (ENT) specialist for additional treatment.  The ENT specialist noted that the Veteran had complained of tinnitus ever since serving in Vietnam, with the ringing in his ears having worsened in the past year.  High frequency SNHL in both ears, likely noise-induced, with constant tinnitus, was assessed; it was recommended that he apply for service connection status.

June 1990 to December 1990 private treatment records from Samaritan Physicians Center show that on September 13, 1990, the Veteran complained of right ear pain.  It was noted that he had hearing loss in the high tones and that he had been in the artillery.  He was referred to an ENT provider for additional evaluation.  On September 20, 1990, the Veteran was evaluated by an otolaryngologist who opined that his right ear pain was related to a temporomandibular joint (TMJ) problem.  It was additionally noted that the Veteran had old hearing loss in the high tones and that he had been exposed to noise while serving in Vietnam.

In a June 1992 letter, the Veteran's private otolaryngologist, Dr. M.L.W., noted he saw the Veteran in September 1992 [sic] with a one week history of a right earache.  An examination suggested this was a TMJ problem.  It was also noted that past history suggested an old hearing loss in the high tones.  A copy of a report of audiometry completed during that visit was attached to the June 1992 letter.  The findings, coupled with the Veteran's history, suggested bilateral SNHL in the high tones.  Dr. M.L.W. noted that there was a question of whether this hearing loss was related to a military noise exposure, and stated, "Unless there are audiograms available prior to his service or a normal audiogram prior to that time, I would assume that the history is honest and that he did develop his hearing loss during the military service.  However, again audiometric examination could contradict this opinion, if examinations are available for my review."

Based upon the foregoing, a September 1992 rating decision continued the denial of service connection for bilateral hearing loss, and is the most recent final decision in the matter.

In December 2004, the Veteran requested to reopen his claims of service connection for bilateral hearing loss and tinnitus.  Such was denied originally by a May 2005 rating decision, and after additional development was completed, the denial was continued by a March 2006 rating decision.  The evidence received since the prior final rating decisions (as to bilateral hearing loss and tinnitus, each) includes:

* December 2004 to January 2005 VA treatment records which show that in December 2004, the Veteran requested a reevaluation of his hearing loss as he had not been evaluated by VA since 1990.  He reported that his hearing loss was first diagnosed at Walter Reed Hospital after he returned from Vietnam, and that he had a history of noise exposure from serving in combat.  He denied any significant postservice noise exposure and reported tinnitus in both ears.  Audiometry showed a mild sloping to moderately-severe SNHL in both ears, with the right ear being slightly worse than the left.  In January 2005, he was fitted with hearing aids.

* The report of a February 2006 VA examination, when the Veteran reported he served in combat in Vietnam.  He denied any recreational noise trauma, and noted that postservice, he had worked in a warehouse and then in sales and design.  He also reported having severe, constant tinnitus in both ears for 25 years.  On audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
70
75
LEFT
20
35
50
65
70

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left.  Mild to severe SNHL in both ears was diagnosed.  The examiner opined that it was not likely that the Veteran's hearing loss was incurred in service as he had had normal hearing at separation, and that his tinnitus was also not likely incurred in service, as he had been separated from service for 36 years, but reported tinnitus for only 25 years.

* The report of a November 2008 file review in which S.M., an audiologist, noted:

C-file reviewed again.  No documentation of tinnitus in S[T]Rs.  Rating exam in November 1978 indicated possible SNHL (based on tuning fork test which was reportedly not reliable, no audiogram done) and tinnitus; however there was no review of the S[T]Rs at this exam.  Rating exam in January 1979 reviewed S[T]Rs and noted that there was no evidence of deafness or tinnitus in either ear during the service and that tinnitus was not claimed until 1978 (9 years post service).  Therefore, it is not likely that the tinnitus is a result of military noise exposure.

[Notably, what the examiner refers to as a rating examination in January 1979 was actually an adjudicatory determination (rating decision) denying the Veteran's claim.]

* The report of a March 2, 2010 VA examination, when the Veteran complained of bilateral hearing loss and severe tinnitus for 30 years.  On audiological evaluation, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
65
75
75
LEFT
30
45
55
70
75

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left.  Mild sloping to severe SNHL in both ears, with bilateral subjective tinnitus was diagnosed.  The examiner, S.M., opined that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  She also opined, "Based on the Veteran's reported history (only noise exposure reported was during military service), it is at least as likely as not that the tinnitus is a result of military noise exposure."

* The report of a March 12, 2010 file review in which S.M., noted:

C-file reviewed.  Hearing tests from 1/25/66 through 5/15/69 indicated hearing within normal limits bilaterally.  No significant threshold shift noted in the left ear, significant threshold shift noted in the right.  No mention of tinnitus.

Left ear: S[T]Rs indicated that the Veteran's hearing was within normal limits at time of separation from service.  Per Institute of Medicine study on (noise and military service, September, 2005), in cases where there were entrance and separation exams and such exams were normal, there was no scientific basis for concluding that hearing loss that develops afterward is causally related to military service.  Therefore, it is not likely that the hearing loss is a result of military noise exposure.

Right ear: Review of S[T]Rs indicated a significant shift in hearing levels during military service; however, hearing levels remained within normal limits.  The Institute of Medicine report (noise and military service, September, 2005) concluded that, based on current knowledge, noise inducted hearing loss occurs immediately (ie there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event).  Therefore, given the Veteran's hearing was within normal limits at time of separation exam, it is less likely as not that the hearing loss is related to military noise exposure.

Since there is no documentation of tinnitus in the Veteran's S[T]Rs, based on the Veteran's history of inservice noise exposure, it appears at least as likely as not that the tinnitus is a symptom of hearing loss.

* A March 2011 VHA advisory opinion in which the VHA consultant attempted to address the deficiencies and conflicts in the prior medical opinions of record, as highlighted by the Board in its December 2010 request for a VHA advisory opinion.  Specifically, the VHA consultant opined that the Veteran's hearing loss was less likely as not related to his military exposure.  He explained that noise-induced hearing loss occurs immediately.  The Veteran's hearing levels were within normal limits at the time of his separation from service and there was no mention of tinnitus up to and including his separation.  The VHA consultant further noted that many patients in the general population have hearing loss and tinnitus, and that the etiology is not always readily explained.  "Genetic factors and lifelong exposure to acoustic stimuli doubtless play a roll [sic] in many cases."  He added that "[t]he fact that the veteran's account of loud noise exposure and memory of having had tinnitus during his service is deemed credible and does not override the fact of his autometric [sic] testing at separation having been normal."

* An April 2011 letter to the VHA in which the Board noted that the March 2011 VHA consultant's opinion had not been wholly responsive to the requests made in its December 2010 letter, and that it was seeking clarification.  In particular, the VHA consultant was asked to discuss the 1968 in-service notation wherein the Veteran complained of hearing loss from artillery, and to discuss the significance of puretone threshold shifts during service (i.e., in comparison of service entrance audiometry to service separation audiometry).  In a May 2011 supplemental opinion, the VHA consultant stated:

A notation on admission of a complaint of hearing loss is not conclusive evidence of an injury.  The only objective proof of an injury would be demonstration of hearing loss on audiogram.  As the separation audiogram did not demonstrate significant hearing loss, one can safely conclude that no significant injury had taken place during service.

The significance of puretone threshold shifts during service is conclusive.  Most significant are the absolute levels at separation.  If an individual hears pure tones at normal level at separation, he did not suffer significant injury while in service.

The fact that the patient complained of hearing loss, which was not substantiated by significant hearing loss of hearing on separation audiometric testing has no objective basis.  This does not require medical text citation.  Anyone can complain of anything anytime.  The audiogram renders the complaint objective, and if the findings on audiogram do not demonstrate a significant injury at that time, there is no significant basis for claiming that an injury occurred during the period of military service.  Subsequent loss of hearing may not be attributed to the years of service previously stated by the audiologist in the record.

* Lay statements submitted by the Veteran (in September 2006 and in January 2010) in which he states that although he waited 10 years to complain about his hearing loss and tinnitus, they have existed since his service.  He explains that upon his return from Vietnam, he wanted to distance himself from all reminders of the war, and that it was not until his hearing loss began to substantially interfere with his life that his wife insisted he seek treatment for the problem.  He also submitted lay statements from his spouse (in November 2010) and a friend, M.M. (in December 2009), who state they have known him since before his military service and that he did not have any problems with his hearing until after he returned from Vietnam.  In particular, they note that his hearing problems were present upon his separation from service.  Lay statements from the Veteran's daughter (in January 2010) and a friend, W.R.P. (in December 2009), also indicate that the Veteran has had long-standing problems with his hearing.

C. Legal Criteria

As noted above, the most recent final decisions in the matters of service connection for bilateral hearing loss and tinnitus were in September 1992 and March 1990, respectively.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Certain chronic diseases (including organic diseases of the nervous system - to include SNHL) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.09.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent medical evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

It is also well-established in caselaw (See Hensley v. Brown, 5 Vet. App, 155 (1993)) that service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service".  The Court's discussion cited to, and acknowledged agreement with the "[VA] Secretary's assertion" that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) postservice audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the postservice findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 




D. Analysis

New and Material Evidence to Reopen

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were previously denied based on findings that he had not submitted evidence to show that either disability was manifested in service, that hearing loss was manifested within one year following his separation from service, or that either disability was otherwise related to his service, to include as due to his exposure to noise trauma therein.  Consequently, for evidence to be new and material, it must be evidence not of record in September 1992 (for bilateral hearing loss) or in March 1990 (for tinnitus) that addresses such findings.

Evidence received since the rating decisions in September 1992 and March 1990 includes statements from the Veteran's spouse and friend, M.M., who state that the Veteran has had hearing loss problems and tinnitus ever since his return from Vietnam.  When taken at face value, as is required when determining solely whether to reopen a previously denied claim, this additional evidence is competent evidence that relates to the matter of a nexus between the Veteran's current bilateral hearing loss and tinnitus and his service (see Savage, supra), and raises a reasonable possibility of substantiating the claim.  See also Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Thus, the additional evidence received is new and material, and the claims of service connection for bilateral hearing loss and tinnitus may (and must) be reopened.  

De Novo Review

At the outset, the Board notes that the Veteran is not prejudiced by the Board's proceeding with de novo review of this claim without returning it to the RO for their initial de novo consideration upon the Board's reopening of the claim because this decision grants the benefits sought.
Official audiometry shows, and it is not in dispute, that the Veteran has a bilateral hearing loss disability by VA standards.  It is also not in dispute that he has tinnitus as competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Because he served in field artillery and engaged in combat with the enemy, it is also not in dispute that he sustained combat noise trauma in service.  See 38 U.S.C.A. § 1154(b) (and is entitled to application of the relaxed evidentiary standards afforded under § 1154(b).  What he must still show to establish service connection for his hearing loss and tinnitus is that the current disabilities are related to the combat noise trauma in service.

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had bilateral hearing loss and tinnitus ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  In particular, the Veteran's STRs show that in August 1968, after he sustained injuries as a result of enemy action, he complained of hearing loss from artillery fire.  Although he was subsequently examined and found to have grossly intact hearing, and a review of the May 1969 audiometry performed at the time of his separation from service also shows he had normal hearing by VA standards in both ears at that time, when the separation audiometry is compared against the audiometry performed at the time of his entrance into service in January 1967, it is clear that there was an upward shift in puretone thresholds between service entrance and separation, and that he experienced diminishment of hearing acuity in each ear (albeit not to a level establishing hearing loss disability under 38 C.F.R. § 3.385).  [His puretone thresholds increased by 10 to 20 decibels at the 500, 1000, and 2000 Hertz frequencies in both ears (there was no testing at the 3000 and 6000 Hertz frequencies ), and remained the same at the 4000 Hertz frequency.]

The Veteran has denied being exposed to occupational or recreational noise trauma subsequent to service.  The record does not contradict him, and the Board finds no reason to question his accounts.  He began to voice complaints of hearing loss and ringing in his ears as early as in 1978 (reflecting impairment troublesome to an extent suggesting attention was needed).  On November 1978 VA examination, it was opined that the Veteran possibly had SNHL and tinnitus in both ears that was secondary to acoustic trauma.  This opinion was shared by the Veteran's VA ENT specialist who, in January 1990, assessed that the Veteran had high frequency SNHL in both ears that was likely noise-induced with constant tinnitus.  In June 1992, a private otolaryngologist also stated that presuming the honesty of the Veteran's statements, he would assume that the Veteran's hearing loss developed during military service.

The Veteran's statements are considered forthright and credible.  Throughout  the years there has been consistency in his statements that he first experienced hearing loss and ringing in his ears in service.  He has also offered plausible explanations as to why he did not seek treatment for his hearing loss and tinnitus immediately after his separation from service.  Finally, the Veteran has submitted statements from individuals who knew him both prior to service and immediately thereafter, and they too have described how they witnessed the Veteran's hearing problems immediately after his return from Vietnam.  Notably, the Veteran, his spouse, and his friend, M.M., are competent to testify regarding facts or circumstances that can be observed and described by a layperson, such as hearing loss and tinnitus.  See 38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("competent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  

The Board observes that the record includes various medical opinions in which experienced healthcare professionals have opined that the Veteran's current bilateral hearing loss and tinnitus are less likely than not related to his military service, to include as due to his exposure to noise trauma therein.  However, these opinions are based primarily on findings that the Veteran had normal hearing at separation from service (and cite to an Institute of Medicine report to the effect that noise-induced hearing loss occurs immediately).  In their opinion, the findings demonstrate that the Veteran did not injure his ears and/or experience hearing loss in service.  However, this conclusion does not adequately account for the Veteran's complaints of hearing loss in service, and does not reflect due acknowledgement of the relaxed evidentiary standard (of what is needed to establish injury in service) afforded under 38 U.S.C.A. § 1154(b).  They do not adequately discuss the above-noted puretone threshold shift shown by comparing separation audiometry to audiometry on service entrance, nor do they identify intercurrent causes to which the hearing loss is "more properly attributable".  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Finally, they fail to take into consideration the Veteran's credible lay testimony (and supporting lay statements) of continuous symptomatology.   Therefore, they are inadequate for rating purposes..

Accordingly, the Board finds that the evidence reasonably supports a finding that the Veteran's bilateral hearing loss disability and tinnitus had their onset in service, and have persisted since.  See Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  Consequently, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened; service connection for bilateral hearing loss is granted on de novo review.

The claim of entitlement to service connection for tinnitus is reopened; service connection for tinnitus is granted on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


